craig patrick and michele patrick petitioners v commissioner of internal revenue respondent docket no filed date p-h received two monetary awards for bringing qui tam complaints filed under the false claims act fca u s c sec ps reported the awards as capital_gains r issued a deficiency_notice that disallowed capital_gains treat- ment and characterized the awards as other income r con- tends that a qui tam award does not result from the sale_or_exchange of a capital_asset citing sec_1222 and ps contend that under the fca the relator sells information to the government in exchange for a share of any recovery ps further argue that the right to receive a share of the recovery and the information provided to the government each constitute a capital_asset held a qui tam award is not the result of a sale_or_exchange as required under sec_1221 held further a qui tam award is ordinary_income and is therefore not a capital_asset under sec_1221 held further the information p-h provided to the govern- ment was not his property and therefore was not a capital_asset dashiell c shapiro and jonathan van loo for petitioners andrew r moore for respondent opinion kroupa judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively years at issue we must decide whether a qui tam award qualifies for capital_gains treat- ment under sec_1222 we hold that a qui tam award does not satisfy the capital_gains requirements background the parties submitted this case fully stipulated pursuant to rule and the facts are so found the stipulation of facts and its accompanying exhibits are incorporated by this reference petitioners resided in wisconsin when they filed the petition all monetary amounts are rounded to the nearest dollar all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie patrick v commissioner petitioner husband served as a reimbursement manager for kyphon inc kyphon kyphon designed manufactured and marketed minimally invasive equipment to treat certain spinal conditions the equipment allowed for treatment by outpatient procedure kyphon feared that medical providers would avoid purchasing the equipment because performing the procedure on an outpatient basis would no longer gen- erate revenue from overnight hospital stays kyphon there- fore instructed its sales representatives to market the proce- dure as inpatient certain medical providers that purchased the equipment had patients admitted when undergoing the treatment some medical providers billed this expense to the government under medicare petitioner husband and another kyphon employee charles bates believed that kyphon’s practices violated federal_law petitioner husband and mr bates agreed to file a qui tam complaint and to split any relator’s award petitioner hus- band had collected various documents he had helped create during his employment that demonstrated kyphon’s prac- tices petitioner husband also kept some internal kyphon documents and external marketing material petitioner husband and mr bates filed a qui tam com- plaint alleging kyphon had defrauded the government kyphon eventually settled the matter for dollar_figure million the government intervened after kyphon agreed to the settle- ment petitioner husband and mr bates then filed additional qui tam complaints against various medical providers those entities also entered into cash settlements to resolve the com- plaints petitioner husband received a relator’s share of dollar_figure in and dollar_figure in the government issued to petitioner forms 1099-misc miscellaneous income for the years at issue reflecting those amounts petitioners jointly filed form sec_1040 u s individual_income_tax_return for the years at issue petitioners reported the awards less attorney’s fees as capital_gains respondent issued petitioners a deficiency_notice that dis- allowed capital_gains treatment for the awards and characterized the amounts as other income petitioners timely filed a petition challenging respondent’s determina- tions verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie united_states tax_court reports discussion we are asked to decide whether a qui tam relator’s share award is entitled to capital_gains treatment petitioners argue that petitioner husband sold information to the government in exchange for a share of any recovery respondent on the other hand argues that the relator’s share is similar to a reward and does not satisfy the require- ments for capital_gains treatment we will consider qui tam actions and the requirements for capital_gains treatment i qui tam and the false claims act we begin with a qui tam action the phrase qui tam is short for a latin phrase meaning one who pursues this action on our lord the king’s behalf as well as his own see vt agency of natural res v united_states ex rel stevens 529_us_765 n congress has enacted multiple qui tam provisions including the false claims act fca u s c secs in id pincite the fca imposes civil liability on any person who knowingly presents a false or fraudulent claim for payment or approval u s c sec a the fca authorizes a person referred to as the relator to file under seal a complaint seeking reimbursement on the government’s behalf id sec b the relator must serve on the government the complaint and all supporting information the relator possesses before the action may pro- ceed id sec b the government may intervene and prosecute the matter id sec c d the govern- ment may request dismissal or settle the action with the court’s approval id sec c a and b further the government may seek to limit the relator’s participation in the litigation id sec c c the relator is responsible the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 resolving all factual issues here is based on a preponderance_of_the_evidence therefore we need not consider which party has the burden_of_proof see 124_tc_95 the entire phrase is qui tam pro domino rege quam pro_se ipso in hac parte sequitur see vt agency of natural res v united_states ex rel ste- vens 529_us_765 n verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie patrick v commissioner for litigating the matter if the government does not inter- vene id sec b b if the government prosecutes the complaint then the court shall award a relator between and of any amount recovered id sec d the court shall award a relator between and of any amount recovered when the government does not intervene id sec d the court may decrease the award if the relator relied primarily on publicly available information or choose to award nothing if the relator planned or participated in the underlying con- duct id sec d ii whether a qui tam award is a capital_gain we now consider whether a qui tam award is a capital_gain petitioners argue that their qui tam awards are enti- tled to capital_gains treatment a capital_gain is a gain from the sale_or_exchange of a capital_asset sec_1222 petitioners consequently must demonstrate that a qui tam award resulted from a sale_or_exchange of a capital_asset as those terms are intended petitioners theorize that the fca forms a contract under which the relator sells informa- tion to the government in exchange for a share of the recovery see 193_f3d_304 5th cir respondent disputes that there was a sale_or_exchange or that petitioners held a capital_asset we agree with respondent we address each requirement in turn a sale_or_exchange requirement we first consider whether petitioners received the qui tam awards through a transaction considered to be a sale_or_exchange see sec_1222 petitioners argue that a relator sells his information to the government respondent contends that the relator’s statutory obligation to provide all sup- porting information does not constitute a sale_or_exchange we agree with respondent transactions involving the transfer of capital assets must be in the nature of a sale to qualify for capital_gains treat- ment 656_f3d_570 7th cir aff ’g tcmemo_2009_191 we have applied the ordi- nary meaning of the phrase sale_or_exchange because it is not defined in the code nahey v commissioner t c verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie united_states tax_court reports aff ’d on other grounds 196_f3d_866 7th cir the phrase however is interpreted narrowly as not every disposition constitutes a sale_or_exchange see eg 313_us_247 demonstrating that the term sale_or_exchange is narrower than the term sale_or_other_disposition barr v commissioner tcmemo_2009_250 surrender of an insur- ance policy not a sale_or_exchange a sale is a transfer of property for a fixed price in money or its equivalent 380_us_563 an exchange occurs when property is transferred in return for other_property 77_tc_9 petitioners argue the sale_or_exchange requirement is met because the qui tam complaint establishes the relator’s contractual right to a share of the recovery we disagree absent a legislature’s clear indication to contractually bind the government a law does not create private contractual rights 136_tc_341 citing 470_us_451 the government does not purchase information from a relator under the fca rather it permits the person to advance a claim on behalf of the government the award is a reward for doing so no contractual right exists petitioners analogize the relator’s provision of information to the sale of a trade secret a transfer of trade secret rights however constitutes a sale for capital_gains purposes only when all substantial rights are transferred freda v commissioner tcmemo_2009_191 petitioner husband did not transfer any rights to the government put simply a relator does not sell or exchange his informa- tion for a fixed amount of money or in return for other prop- erty the sale_or_exchange requirement is not met b capital_asset requirement we now turn to the capital_asset requirement the term capital_asset means property held by the taxpayer sec_1221 respondent contends that petitioners have not dem- onstrated the existence of a capital_asset petitioners contend eight categories of property are excluded from this definition see sec_1221 - the parties agree that those exclusions do not apply verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie patrick v commissioner that the capital_asset was the right to future income that vested when petitioner husband filed the qui tam complaints petitioners alternatively argue that the documents and information provided to the government were capital assets we agree with respondent ordinary_income doctrine we now focus on whether petitioners’ right to a share of the recovery was a capital_asset the definition of capital_asset under sec_1221 is bound by the ordinary_income doctrine tempel v commissioner t c pincite the ordi- nary income doctrine excludes from the definition of a capital_asset property representing income items or accretions to the value of a capital_asset themselves properly attributable to income 381_us_54 the right to future payments of ordinary_income is not a capital_asset 356_us_260 119_tc_1 a qui tam award is a reward for the relator’s efforts in obtaining repayment to the government and is includible in a taxpayer’s gross_income 134_tc_20 aff ’d 658_f3d_1255 11th cir 121_tc_160 sec_1 a income_tax regs petitioners did not receive a right to the relator’s share in exchange for an underlying invest- ment of capital see 686_f3d_791 9th cir petitioners’ right to income is attrib- utable to a reward a reward as stated above is treated as ordinary_income thus the right to receive a portion of the recovered amount is not a capital_asset property the parties also dispute whether the information petitioner husband provided constitutes a capital_asset petitioners argue that petitioner husband had a property interest in the petitioners also argue that the qui tam award is entitled to capital_gains treatment under sec_1234a the gain_or_loss attributable to the can- cellation lapse expiration or other termination of a right or obligation for property that is a capital_asset of the taxpayer will be treated as the sale of capital_asset sec_1234a as stated petitioners have not demonstrated the existence of a capital_asset and sec_1234a does not apply verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie united_states tax_court reports information and documents he disclosed to the government respondent contends the documents and information are not a capital_asset because petitioner husband did not have a legal right to exclude others from use and enjoyment of that property we agree with respondent information supporting a qui tam complaint and provided to the government does not constitute a capital_asset id a general characteristic of property is that an owner has the legal right to exclude others from use and enjoyment of that property id pincite the most significant rights held by the owner of a trade secret are the rights to prevent both the unauthorized use and the disclosure of the secret freda v commissioner tcmemo_2009_191 petitioner husband obtained documents through his employment the fca obli- gated petitioner husband to give the government all sup- porting documentation petitioner husband did not dem- onstrate any right to prevent kyphon or the medical pro- viders from using or disclosing the information see alderson f 3d pincite thus we hold that petitioners did not demonstrate that the information provided to the govern- ment was a capital_asset c conclusion petitioner husband helped bring to light systematic fraud causing the recovery_of tens of millions of dollars those efforts are to be applauded and were rewarded rewards however are treated as ordinary_income and the qui tam award is subject_to tax as such petitioners have not dem- onstrated that either requirement for capital_gains treatment was met we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a patrick jamie
